DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, drawings and specification, the objection to the drawings and claims have been withdrawn and the rejection of claims 4, 6 and 11 under 35 U.S.C. 112b has been withdrawn
Claims 1-4, 6-7, 9-12, 22, 25-28, 38-42 are currently pending and rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6-7, 9-12, 22, 25-28 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 20160183333 cited on IDS) in view of Knoerzer (US 20180168200), Stenstrom (WO8604786) and Gemkow (DE 102009017610). 
Regarding claim 1, Mohammed discloses a food processing system (see figure 13, 15) comprising a housing defining a processing channel (see item 201; paragraph 55) comprising an electromagnetic wave heating chamber (Figure 13, 15, item 212); wherein the electromagnetic wave heating chamber is configured to be at least partially filled with a fluid (figure 13, 15, item 204, 205; paragraph 57).  Mohammed further teaches a product conveyor mechanism (Figure 13, 15, item 208; paragraph 55 - “product conveyor mechanism”) that passes through the electromagnetic wave heating chamber.  As shown in figures 13 and 15 the conveyance path comprises a serpentine pathway with hairpin corners and a depth of the conveyance path is increased.
Mohammed further teaches an electromagnetic wave emitting apparatus (figure 13, item 1313, 213; figure 15) comprising one or more electromagnetic wave units (213) configured to emit electromagnetic energy into the conveyance path.  Mohammed also teaches that the average pressure in the electromagnetic wave heating chamber  changes along the path of the conveyor mechanism (see paragraph 6; 42; page 10, claim 1).
While figure 13 of Mohammed teaches that there is a serpentine pathway and that there are multiple electromagnetic wave units across which the serpentine pathway turns, claim 1 differs from Mohammed in specifically reciting that “the serpentine pathway comprising a plurality of hairpin corners wherein a horizontal direction of the conveyance path is reversed and a depth of the conveyance path is increased.”
However, Knoerzer teaches at figures 7a and figure7b that an electromagnetic heating chamber (see paragraph 8; 74, item 322) can have a serpentine pathway that can ether traverse a horizontal or a vertical pathway (see paragraph  81).  As shown in figure 7a, Knoerzer teaches the horizontal pathway with hairpin turns that reverse the horizontal direction of travel shows a reduced floor space compared to system of figure 7b.  Knoerzer teaches a come-up, holding and come-down section to the processing system (see figure 1a), which is thus similar to Mohammed.  Knoerzer also teaches a depth of the conveyance path to increase as shown in figure 7a.  
Stenstrom teaches stacking horizontal legs of a food processing system (see figure 1), where the horizontal legs comprise hairpin corners such that the horizontal path reverses direction (see figure 1, item 16, 17), and where the horizontal pathways can both include electromagnetic wave units (see page 5, lines 1-3 - “microwave devices 15, if necessary at both levels.”).  The depth of the conveyance path is also shown in figure 1 as increasing.  Stenstrom further teaches that such stacking can be advantageous for reducing floor space (see page 3, lines 17-20).  
To thus modify Mohammed and to change the orientation of the serpentine conveyance pathway so as to have hairpin corners wherein a horizontal direction of the conveyance path is reversed and a depth of the conveyance path is increased would have been obvious to one having ordinary skill in the art as a rearrangement of the orientation of the conveyance pathway based on known expedients in the art.  That is, the art has recognized using both a serpentine pathway having a vertical direction as well as a serpentine pathway with a horizontal direction that reverses.  Furthermore, the art teaches that the pathway with a horizontal direction that reverses can be advantageous for reducing the amount of floor space that the processing system can take up.  Therefore, it would have been obvious to one having ordinary skill in the art to change the orientation of Mohammed’s pathway as a matter of orientation based on known expedients for performing a similar function, as well as for reducing the amount of floor space that the processing system can take up.
Regarding the limitation of, “wherein an orientation of products carried along the conveyance path varies by less than 15 degrees when passing through each hairpin corner,” it is noted that Mohammed teaches that the products can rotate or that the conveyor mechanism can hold the food products in a static plane (see paragraph 61).  It would have been obvious to one having ordinary skill in the art that holding the products in a static plane would encompass minimizing variation of an orientation of the products carried along the conveyance path.   If it could have been construed that Mohammed was not explicit in that an orientation of the products carried along the conveyance path varied by less than 15 degrees when passing through each hairpin corner, then it is noted that Knoerzer teaches that through the microwave heating, that the containers may either be inverted, or can remain upright for all of the heating step (see paragraph 68).  As figures 7a and 7b show a serpentine pathway through the microwave heating chamber, Knoerzer thus suggests that the containers can remain upright and thus have an orientation that would not change when passing through the hairpin corners.  Additionally however, it is noted that Gemkow further teaches the use of paternoster mechanisms (paragraph 5, 18, 35, 38 of the machine translation) which keep the goods in the same orientation along the conveyance path (see figures 1-4) and where the conveyance of the articles along the path is through treatment zones and cooling zones (see at least, paragraphs 37-38).  
As Mohammed already suggests that the products are to remain in a static plane, to thus modify the system as taught by the Mohammed/Knoerzer/Stenstrom combination and to use a paternoster mechanism as taught by Gemkow would have been obvious and advantageous to one having ordinary skill in the art, for the purpose of keeping the containers in an upright configuration throughout the conveyance through the system.  Such a modification would have been advantageous for preventing undesirable movement of the containers and would have maintained the orientation of the products carried along the conveyance path.  It is also noted that the limitation, “the orientation of products carried along the conveyance path varies by less than 15 degrees” as discussed above has been construed to mean “an orientation of the products carried along the conveyance path varies by less than 15 degrees.”
Regarding claim 2, in view of Gemkow as already discussed above with respect to claim 1, the combination teaches a paternoster mechanism.    It is noted that the specification at page 30, lines 25-29 recites that there can be a paternoster mechanism at each hairpin corner such as to maintain a consistent orientation of the product along the conveyance path and that the paternoster mechanism can ensure the food product only rotates minimally or no rotation at all in relation to a vertical axis around a hairpin corner.  Therefore, for the purpose of examination, the limitation has been construed to reads on mechanisms that can maintain a consistent orientation of a product along a conveyance path.  In this regard, Gemkow teaches a paternoster mechanism that can maintain a consistent orientation of a product along a conveyance path.
Regarding claim 3, the combination as applied to claim 1 suggests that the orientation of the products varies by less than 5 degrees when passing through the hairpin corners, because the combination teaches that the apparatus can maintain the same orientation of the products throughout the process.
Regarding claim 4, Mohammed teaches the one or more electromagnetic wave units comprising microwave energy emitters (see the abstract).
Regarding claim 6, as shown in figure 15, Mohammed teaches the one or more electromagnetic wave units comprising a series of top wave emitting units that are configured to emit energy downward into the conveyance path and a series of bottom wave emitting units configured to emit energy upward into the conveyance path (see item 215).  Knoerzer teaches a similar concept (figure 7a, item 322).
Regarding claim 7, in view of Knoerzer at figure 7a, the combination teaches horizontal conveyance legs disposed between adjacent hairpin corners along the conveyance path. 
Regarding claim 9, Knoerzer suggests that the horizontal portions of the conveyance path appear to be at an angle of less than 5 degrees with respect to horizontal.  It is further noted that Stenstrom further teaches horizontal legs that are at an angle of less than 5 degrees with respect to horizontal such that modification of the combination to have horizontal conveyance legs at an angle of less than 5 degrees would have been an obvious matter of design.
Regarding claim 10, in view of Stenstrom and Knoerzer, the combination teaches the horizontal conveyance legs are stacked vertically with respect to one another.
Regarding claim 11, as shown by Knoerzer at item 322 and Stenstrom at figure 1, item 15 and page 5, lines 1-3, the combination teaches that there can be one or more electromagnetic wave units between adjacent stacked horizontal conveyance legs.
Regarding claim 12, Mohammed teaches that the chamber height can vary (see paragraph 58, 59, 62, 77, 78).  As the combination teaches horizontal lengths, this is seen to suggest some degree of offset between the horizontal conveyance legs.  Nonetheless, Stenstrom further teaches that there can be lateral displacement between the two parallel paths (see page 5, lines 11-14).  Therefore, in view of Stenstrom and Mohammed, the combination is seen to teach horizontal offsetting and to thus offset the horizontal conveyance legs with respect to each other would have been obvious to one having oridnary skill in the art, as a matter of engineering and/or design.
Regarding claim 22, Mohammed teaches that the one or more electromagnetic wave units are configured to emit energy using a trigger sensor (paragraph 67).
Regarding claim 25-27, Mohammed teaches that the one or more electromagnetic wave units are configured to emit energy at 300-2250MHz (see paragraph 68); as well as at a frequency of 915MHz or 2450 MHz (paragraph 68) as well as at a first energy of 915 MHz and a second frequency of 2450 MHz (see paragraph 68).
Regarding claim 28, Mohammed teaches that the electromagnetic wave heating chamber is configured to be filled with a liquid (see at least, paragraph 61).
Regarding claim 38, Mohammed teaches that there are a plurality of retaining trays attached to the product conveyor mechanism (paragraph 39).
Regarding claim 39, Mohammed discloses that each retaining tray is configured to hold a plurality of individual food containers laterally across the tray (see paragraph 39).
Regarding claim 40, Mohammed discloses that the conveyor mechanism can form a continuous loop (paragraph 37).
Regarding claims 41 and 42, Mohammed discloses a pasteurization system and a sterilization system (paragraph 47).

Response to Arguments
On pages 10-11 of the response, regarding the Knoerzer reference, Applicant urges that one having ordinary skill in the art would not have been motivated to combine the spiral chamber of Knoerzer with the conveyance device of Mohammed because doing so would have prevented the product from staying in the same orientation through the entire conveyance path.  
It is noted however, Knoerzer has been relied on to teach that there has been desirability in the prior art to provide a vertically cascading food processing system as opposed to a horizontally arranged system because the vertically cascading system can advantageously reduce the footprint of the system.  Furthermore, Knoerzer teaches at paragraph 68 that the bottles may remain in an upright position for all of the thermalization and heating steps thus suggesting that the product remains in the same orientation throughout the process.  Furthermore, it is noted that Mohammed already suggests that the products on the conveyor mechanism can rotate or where the conveyor mechanism can be designed to hold the food products in a substantially static plane.  Additionally, as shown in figure 1, Gemkow also evidences that the food product (4) that is on the conveyance mechanism by using a paternoster mechanism (see paragraph 18) which is also what Applicant’s claims appear to recite for maintaining an orientation of the products through the system.   Therefore, the prior art combination is seen to suggest product conveyance mechanisms that desirably keep the product in a static plane as it traverses through a food processing system. 
On page 11 of the response, Applicant urges that Stenstrom discloses horizontal conveyance paths but does not teach or suggest keeping the products on the conveyance path in the same orientation.
It is noted however, that Stenstrom has not been relied on to teach that the system maintains the orientation of the products along the conveyance path, but rather, has been relied on to teach that there is a known advantage to providing a food processing system that has hairpin horizontal turns: for the purpose of reducing the floro space of the system (see page 3, lines 17-20).   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 12 of the response, regarding Gemkow, Applicant urges that the reference appears to show 90 degree turns and some 180 degree turns but that the 180 degree turns do not keep the product in an upright position.
This urging is not seen to be sufficient to overcome the rejection.  It would have been obvious to one having ordinary skill in the art that while in the processing system, the paternoster mechanisms keep the product in the same orientation.  Furthermore, the combination already teaches horizontal conveyance that has a serpentine pathway with hairpin corners and Mohammed suggests maintaining the products in a static plane during conveyance or rotating, thus suggesting the desirability of maintaining the products in a static plane, where a modification would have been advantageous for preventing undesirable movement of the containers and would have maintained the orientation of the products carried along the conveyance path.  The paternoster mechanism as taught by Gemkow is also for a food processing system and at paragraph 42 and Figures 1-3, Gemkow teaches a continuous oven where the conveyance path would maintain the product in the same orientation throughout the conveyance.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792